In a proceeding pursuant to CPLR article 78, which pursuant to CPLR 103, was converted into an action for a declaratory judgment, Consolidated Edison Company appeals from a judgment of the Supreme Court, Kings County, dated June 7, 1979, which declared that it is obligated to install 11 service laterals as part of a normal service installation, without charge. Judgment reversed, on the law, with costs, and it is declared that the appellant is not obligated to install 11 service laterals as part of a normal service installation, without charge. On the facts presented, we are of the opinion that the petitioner failed to adequately establish the elements of an equitable estoppel. Any reliance by the petitioner on the vague oral assurance of one of the appellant’s service representatives, coupled with the failure of appellant to respond to two of petitioner’s engineer’s letters, was wholly unreasonable under the circumstances. Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.